Exhibit (10.12)
FORM OF THE KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
     THIS KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT (this “Agreement”) is
made and entered into as of the ___day of                     , 20___, by and
between Badger Meter, Inc., a Wisconsin corporation (hereinafter referred to as
the “Company”), and                                          (hereinafter
referred to as the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive is employed by the Company and/or a subsidiary of
the Company in a key executive capacity, and the Executive’s services are
valuable to the conduct of the business of the Company;
     WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that circumstances may arise in which a change in control of the Company occurs,
through acquisition or otherwise, thereby causing uncertainty about the
Executive’s future employment with the Company and/or any such subsidiary
without regard to the Executive’s competence or past contributions, which
uncertainty may result in the loss of valuable services of the Executive to the
detriment of the Company and its shareholders, and the Company and the Executive
wish to provide reasonable security to the Executive against changes in the
Executive’s relationship with the Company in the event of any such change in
control;
     WHEREAS, the Company and the Executive desire that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
     WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition; and
     WHEREAS, if the Executive and the Company have previously entered into a
similar agreement, this Agreement supersedes all prior agreements between the
Executive and the Company with respect to its subject matter and constitutes a
complete and exclusive statement of the terms of the agreement between the
Executive and the Company with respect to its subject matter.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:
               1. Definitions. The following terms are used in this Agreement as
defined in Exhibit A:

     
Act
  Covered Termination
Accrued Benefits
  Effective Date
Affiliate and Associate
  Employer
Annual Cash Compensation
  Good Reason
Cause
  Normal Retirement
Change in Control
  Notice of Termination
Code
  Person
Competitive Activity
  Termination Date

               2. Termination or Cancellation Prior to the Effective Date. The
Employer shall retain the right to terminate the employment of the Executive at
any time prior to the Effective Date. If the Executive’s employment is
terminated prior to the Effective Date, then this Agreement shall be terminated
and cancelled and of no further force or effect and any and all rights and
obligations of the parties hereunder shall cease. In addition, this Agreement
shall terminate upon the Executive ceasing to be an officer of the Employer
prior to a Change in Control unless the Executive can reasonably demonstrate
that such change in status occurred under circumstances described in clause
(iii)(B)(1) or (iii)(B)(2) of the definition of “Effective Date” in Exhibit A.
               3. Employment Period. If the Executive is employed by the
Employer on the Effective Date, then the Company will, or will cause the
Employer to, continue thereafter to employ the Executive during the Employment
Period (as hereinafter defined), and the Executive will remain in the employ of
the Employer, in accordance with and subject to the terms and provisions of this
Agreement. For purposes of this Agreement, the term “Employment Period” means a
period (i) commencing on the Effective Date, and (ii) ending at 11:59 p.m.
Milwaukee Time on the second anniversary [or third anniversary for the CEO] of
such date.
               4. Duties. During the Employment Period, the Executive shall
devote the Executive’s best efforts and all of the Executive’s business time,
attention and skill to the business and affairs of the Employer, as such
business and affairs now exist and as they may hereafter be conducted.

1



--------------------------------------------------------------------------------



 



               5. Compensation. During the Employment Period, the Executive
shall be compensated as follows:
                    (a) The Executive shall receive, at reasonable intervals
(but not less often than monthly) and in accordance with such standard policies
as may be in effect immediately prior to the Effective Date, an annual base
salary in cash equivalent of not less than twelve times the Executive’s highest
monthly base salary for the twelve-month period immediately preceding the month
in which the Effective Date occurs or, if higher, annual base salary at the rate
in effect immediately prior to the Effective Date (which base salary shall,
unless otherwise agreed in writing by the Executive, include the current receipt
by the Executive of any amounts which, prior to the Effective Date, the
Executive had elected to defer, whether such compensation is deferred under
Section 401(k) of the Code or otherwise), subject to upward adjustment as
provided in Section 6 (such salary amount as adjusted upward from time to time
is hereafter referred to as the “Annual Base Salary”).
                    (b) The Executive shall receive fringe benefits at least
equal in value to those provided for the Executive at any time during the
180-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
any executives of the Company and its Affiliates of comparable status and
position to the Executive. The Executive shall be reimbursed, at such intervals
and in accordance with such standard policies that are most favorable to the
Executive that were in effect at any time during the 180-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to any executives of the
Company and its Affiliates of comparable status and position to the Executive,
for any and all monies advanced in connection with the Executive’s employment
for reasonable and necessary expenses incurred by the Executive on behalf of the
Company and its Affiliates, including travel expenses.
                    (c) The Executive and/or the Executive’s family, as the case
may be, shall be included, to the extent eligible thereunder (which eligibility
shall not be conditioned on the Executive’s salary grade or on any other
requirement that excludes executives of the Company and its Affiliates of
comparable status and position to the Executive unless such exclusion was in
effect for such plan or an equivalent plan on the date 180 days prior to the
Effective Date), in any and all welfare benefit plans, practices, policies and
programs providing benefits for the Company’s salaried employees in general or,
if more favorable to the Executive, to any executives of the Company and its
Affiliates of comparable status and position to the Executive, including but not
limited to group life insurance, hospitalization, medical and dental plans;
provided, that, in no event shall the aggregate level of benefits under such
plans, practices, policies and programs in which the Executive is included be
less than the greater of: (i) the aggregate level of benefits under plans,
practices, policies and programs of the type referred to in this Section 5(c) in
which the Executive was participating at any time during the 180-day period
immediately preceding the Effective Date and (ii) the aggregate level of
benefits under plans, practices, policies and programs of the type referred to
in this Section 5(c) provided at any time after the Effective Date to any
executive of the Company and its Affiliates of comparable status and position to
the Executive.
                    (d) The Executive shall annually be entitled to not less
than the amount of paid vacation and not fewer than the number of paid holidays
to which the Executive was entitled annually at any time during the 180-day
period immediately preceding the Effective Date or such greater amount of paid
vacation and number of paid holidays as may be made available annually to any
other executive of the Company and its Affiliates of comparable status and
position to the Executive at any time after the Effective Date.
                    (e) The Executive shall be included in all plans providing
additional benefits to any executives of the Company and its Affiliates of
comparable status and position to the Executive, including but not limited to
deferred compensation, split-dollar life insurance, retirement, supplemental
retirement, stock option, stock appreciation, stock bonus and similar or
comparable plans; provided, that, in no event shall the aggregate level of
benefits under such plans be less than the greater of: (i) the aggregate level
of benefits under plans of the type referred to in this Section 5(e) in which
the Executive was participating at any time during the 180-day period
immediately preceding the Effective Date and (ii) the aggregate level of
benefits under plans of the type referred to in this Section 5(e) provided at
any time after the Effective Date to any executive of the Company and its
Affiliates of comparable status and position to the Executive. The Company’s
obligation to include the Executive in bonus or incentive compensation plans
shall be determined by Section 5(f).
                    (f) To assure that the Executive will have an opportunity to
earn incentive compensation after the Effective Date, the Executive shall be
included in a bonus plan of the Company that shall satisfy the standards
described below (the “Bonus Plan”). Bonuses under the Bonus Plan shall be
payable with respect to achieving such financial or other goals reasonably
related to the business of the Company, including the Employer, as the Company
shall establish (the “Goals”), all of which Goals shall be attainable, prior to
the end of the Employment Period, with approximately the same degree of
probability as the goals under the Employer’s annual incentive plan currently in
effect,

2



--------------------------------------------------------------------------------



 



or the successor to such plan, in the form most favorable to the Executive that
was in effect at any time during the 180-day period prior to the Effective Date
(the “Existing Plan”) and in view of the Company’s existing and projected
financial and business circumstances applicable at the time. The amount of the
bonus (the “Bonus Amount”) that the Executive is eligible to earn under the
Bonus Plan shall be no less than the amount of the Executive’s highest maximum
potential award under the Existing Plan at any time during the 180-day period
prior to the Effective Date or, if higher, any maximum potential award under the
Bonus Plan or any other bonus or incentive compensation plan in effect after the
Effective Date for the Executive or for any executive of the Company and its
Affiliates of comparable status and position to the Executive (such bonus amount
herein referred to as the “Targeted Bonus”), and if the Goals are not achieved
(and, therefore, the entire Targeted Bonus is not payable), then the Bonus Plan
shall provide for a payment of a Bonus Amount not less than a portion of the
Targeted Bonus reasonably related to that portion of the Goals that were
achieved. Payment of the Bonus Amount (i) shall be in cash, unless otherwise
agreed by the Executive, and (ii) shall not be affected by any circumstance
occurring subsequent to the end of the Employment Period, including termination
of the Executive’s employment.
               6. Annual Compensation Adjustments. During the Employment Period,
the Board of Directors of the Company (or an appropriate committee thereof) will
consider and appraise, at least annually, the contributions of the Executive to
the Employer, and in accordance with the Company’s practice prior to the
Effective Date, due consideration shall be given, at least annually, to the
upward adjustment of the Executive’s Annual Base Salary (i) commensurate with
increases generally given to other executives of the Company and its Affiliates
of comparable status and position to the Executive, and (ii) as the scope of the
Company’s operations or the Executive’s duties expand.
               7. Termination During Employment Period.
                    (a) Right to Terminate. During the Employment Period,
(i) the Company shall be entitled to terminate the Executive’s employment
(A) for Cause, (B) by reason of the Executive’s disability pursuant to
Section 11, or (C) for any other reason, and (ii) the Executive shall be
entitled to terminate the Executive’s employment for any reason. Any such
termination shall be subject to the procedures set forth in Section 12 and shall
be subject to any consequences of such termination set forth in this Agreement.
Any termination of the Executive’s employment during the Employment Period by
the Employer shall be deemed a termination by the Company for purposes of this
Agreement.
                    (b) Termination for Cause or Without Good Reason. If there
is a Covered Termination for Cause under the circumstances described in clause
(i)(B) of the definition of Cause, or due to the Executive’s voluntarily
terminating the Executive’s employment other than for Good Reason, then the
Executive shall be entitled to receive only Accrued Benefits. If there is a
Covered Termination for Cause under the circumstances described in any of
clauses (i)(A), (i)(C), (i)(D) or (i)(E) of the definition of Cause, then the
Executive shall not be entitled to receive Accrued Benefits or any other payment
or benefit under this Agreement, and shall only be entitled to receive payments
or benefits to which the Executive is entitled under applicable law.
                    (c) Termination Giving Rise to a Termination Payment. If
there is a Covered Termination by the Executive for Good Reason, or by the
Company other than by reason of (i) death, (ii) disability pursuant to
Section 11, or (iii) Cause, then the Executive shall be entitled to receive, and
the Company shall pay, Accrued Benefits and, in lieu of further base salary for
periods following the Termination Date, as liquidated damages and additional
severance pay and in consideration of the covenant of the Executive set forth in
Section 13(a), the Termination Payment pursuant to Section 8(a).
               8. Payments Upon Termination.
                    (a) Termination Payment.
                         (i) Subject to the limits set forth in
Section 8(a)(ii), for purposes of this Agreement, the “Termination Payment”
shall be an amount equal to the Annual Cash Compensation multiplied by the
number of years or fractional portion thereof remaining in the Employment Period
determined as of the Termination Date, except that the Termination Payment shall
not be less than the amount of Annual Cash Compensation. The Termination Payment
shall be paid to the Executive in cash not later than ten business days after
the Termination Date. The Executive shall not be required to mitigate the amount
of the Termination Payment by securing other employment or otherwise, nor will
such Termination Payment be reduced by reason of the Executive securing other
employment or for any other reason.
                         (ii) Notwithstanding any other provision of this
Agreement, if any portion of the Termination Payment or any other payment under
this Agreement, or under any other agreement with or plan of the

3



--------------------------------------------------------------------------------



 



Company or the Employer (in the aggregate “Total Payments”), would constitute an
“excess parachute payment,” then the Total Payments to be made to the Executive
shall be reduced such that the value of the aggregate Total Payments that the
Executive is entitled to receive shall be One Dollar ($1) less than the maximum
amount which the Executive may receive without becoming subject to the tax
imposed by Section 4999 of the Code (or any successor provision) or which the
Company may pay without loss of deduction under Section 280G(a) of the Code (or
any successor provision). For purposes of this Agreement, the terms “excess
parachute payment” and “parachute payments” shall have the meanings assigned to
them in Section 280G of the Code (or any successor provision), and such
“parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with
Section 1274(b)(2) of the Code (or any successor provision). Within sixty days
following delivery of the Notice of Termination or notice by the Company to the
Executive of its belief that there is a payment or benefit due the Executive
which will result in an excess parachute payment as defined in Section 280G of
the Code (or any successor provision), the Executive and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel selected by the Company’s independent auditors
and acceptable to the Executive in the Executive’s sole discretion, which sets
forth (A) the amount of the Base Period Income, (B) the amount and present value
of Total Payments and (C) the amount and present value of any excess parachute
payments without regard to the limitations of this Section 8(a)(ii). As used in
this Section 8(a)(ii), the term “Base Period Income” means an amount equal to
the Executive’s “annualized includable compensation for the base period” as
defined in Section 280G(d)(1) of the Code (or any successor provision). For
purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code (or
any successor provisions), which determination shall be evidenced in a
certificate of such auditors addressed to the Company and the Executive. Such
opinion shall be dated as of the Termination Date and addressed to the Company
and the Executive and shall be binding upon the Company and the Executive. If
such opinion determines that there would be an excess parachute payment, then
the Termination Payment hereunder or any other payment determined by such
counsel to be includable in Total Payments shall be reduced or eliminated as
specified by the Executive in writing delivered to the Company within thirty
days of the Executive’s receipt of such opinion or, if the Executive fails to so
notify the Company, then as the Company shall reasonably determine, so that
under the bases of calculations set forth in such opinion there will be no
excess parachute payment. If such counsel so requests in connection with the
opinion required by this Section, the Executive and the Company shall obtain, at
the Company’s expense, and the counsel may rely on in providing the opinion, the
advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Executive.
Notwithstanding the foregoing, the provisions of this Section 8(a)(ii),
including the calculations, notices and opinions provided for herein, shall be
based upon the conclusive presumption that the following are reasonable: (1) the
compensation and benefits provided for in Section 5 and (2) any other
compensation, including but not limited to the Accrued Benefits, earned prior to
the Termination Date by the Executive pursuant to the Company’s compensation
programs if such payments would have been made in the future in any event, even
though the timing of such payment is triggered by the Change in Control or the
Termination Date. If the provisions of Sections 280G and 4999 of the Code (or
any successor provisions) are repealed without succession, then this
Section 8(a)(ii) shall be of no further force or effect.
                    (b) Additional Benefits. If there is a Covered Termination
and the Executive is entitled to Accrued Benefits and the Termination Payment,
then the Executive shall be entitled to the following additional benefits:
                         (i) The Executive will be entitled to pension benefits
in addition to the most favorable benefits provided for the Executive under any
version of the Badger Meter Pension Plan and the Badger Meter, Inc. Executive
Supplemental Plan (or any successors to such plans) in effect at any time during
the 180-day period prior to the Effective Date (the “Retirement Plans”). The
amount of additional pension benefits will be equal to the difference between
the amount the Executive (or in the event of the Executive’s death, the
Executive’s surviving spouse or other beneficiary) would be actually entitled to
receive upon “retirement” under the terms and conditions of the Retirement Plans
and the amount the Executive (or such surviving spouse or beneficiary) would
have been entitled to receive under such terms and conditions if the Executive’s
benefits under the Retirement Plans had been fully vested on the Termination
Date and the Executive had continued to work for the remainder of the Employment
Period at a salary rate equal to the Executive’s Annual Base Salary; provided,
however, that in no event will the assumed period of continued employment extend
beyond the date on which the Executive elects to begin receiving the additional
pension benefits. The Executive shall receive the Executive’s additional pension
benefits in cash not later than ten (10) business days after the Termination
Date. The amount of such payment shall be calculated in the same manner as a
lump sum payment of accrued benefits is calculated under the Badger Meter
Pension Plan.
                         (ii) Until the earlier of the end of the Employment
Period or such time as the Executive has obtained new employment and is covered
by benefits which in the aggregate are at least equal in value to the following
benefits, the Executive shall continue to be covered, at the expense of the
Company, by the most favorable

4



--------------------------------------------------------------------------------



 



life insurance, hospitalization, medical and dental coverage and other welfare
benefits provided to the Executive and the Executive’s family during the 180-day
period immediately preceding the Effective Date or at any time thereafter or, if
more favorable to the Executive, coverage as was required hereunder with respect
to the Executive immediately prior to the date Notice of Termination is given;
provided, however, that if the Executive is otherwise entitled to receive
hospitalization and/or medical coverage under a plan or plans for early retirees
sponsored by the Company or a subsidiary thereof, then the Executive shall not
be eligible for such hospitalization or medical coverage under this
Section 8(b)(ii). If the Executive is eligible for Medicare, the Executive shall
be obligated to apply for coverage thereunder at the earliest opportunity and
the Company will reimburse the Executive for the Part B premium cost.
                         (iii) Until the earlier of the end of the Employment
Period or such time as the Executive has obtained new employment, the Executive
shall be entitled to receive, at the expense of the Company, outplacement
services, on an individualized basis at a level of service commensurate with the
Executive’s most senior status with the Company during the 180-day period prior
to the Effective Date (or, if higher, at any time after the Effective Date),
provided by a nationally recognized executive placement firm selected by the
Company with the consent of the Executive, which consent will not be
unreasonably withheld; provided that the cost to the Company of such services
shall not exceed 15% of the Executive’s Annual Base Salary.
                         (iv) The Company shall bear up to $5,000 in the
aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Executive to advise the Executive as to matters relating
to the computation of benefits due and payable under this Section 8.
               9. Death.
                    (a) In the event of a Covered Termination due to the
Executive’s death, the Executive’s estate, heirs and beneficiaries shall receive
a payment of all the Executive’s Accrued Benefits through the Termination Date
in cash payable not later than ten (10) business days after the Termination
Date.
                    (b) If the Executive dies after a Notice of Termination is
given (i) by the Company or (ii) by the Executive for Good Reason, then the
Executive’s estate, heirs and beneficiaries shall be entitled to the benefits
described in Section 9(a) and, subject to the provisions of this Agreement, to
such Termination Payment to which the Executive would have been entitled had the
Executive lived. In such event, the Termination Date shall be thirty days
following the giving of the Notice of Termination, subject to extension pursuant
to the definition of “Termination Date” in Exhibit A.
               10. Retirement. If, during the Employment Period, the Executive
and the Employer shall execute an agreement providing for the early retirement
of the Executive from the Employer, or the Executive shall otherwise give notice
that the Executive is voluntarily choosing to retire early from the Employer,
then the Executive shall receive Accrued Benefits through the Termination Date;
provided, that if the Executive’s employment is terminated by the Executive for
Good Reason or by the Company other than by reason of death, disability or Cause
and the Executive also, in connection with such termination, elects voluntary
early retirement, then the Executive shall also be entitled to receive a
Termination Payment pursuant to Section 8(a).
               11. Termination for Disability. If, during the Employment Period,
as a result of the Executive’s disability due to physical or mental illness or
injury (regardless of whether such illness or injury is job-related), the
Executive shall have been absent from the Executive’s duties hereunder on a
full-time basis for a period of 182 days and, within thirty days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, then the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination. If the Executive’s employment is terminated
on account of the Executive’s disability in accordance with this Section, then
the Executive shall receive Accrued Benefits in accordance with Section 8(a) and
shall remain eligible for all benefits provided by any disability programs of
the Employer in effect with respect to the Executive at the time the Company
sends notice to the Executive of its intent to terminate pursuant to this
Section.
               12. Termination Notice and Procedure. a. Any termination of the
Executive’s employment during the Employment Period by the Company or the
Executive (other than a termination of the Executive’s employment referenced in
the second sentence of the definition of “Effective Date” in Exhibit A) shall be
communicated by written Notice of Termination to the Executive, if such Notice
is given by the Company, and to the Company, if such Notice is given by the
Executive, all in accordance with the following procedures and those set forth
in Section 22:

5



--------------------------------------------------------------------------------



 



                         (i) If such termination is for disability, Cause or
Good Reason, the Notice of Termination shall indicate in reasonable detail the
facts and circumstances alleged to provide a basis for such termination.
                         (ii) Any Notice of Termination by the Company shall
have been approved, prior to the giving thereof to the Executive, by a
resolution duly adopted by a majority of the directors of the Company (or any
successor corporation) then in office, a copy of which shall accompany the
Notice.
                         (iii) If the Notice is given by the Executive for Good
Reason, then the Executive may cease performing the Executive’s duties hereunder
on or after the date 15 days after the delivery of Notice of Termination (unless
the Notice of Termination is based upon clause (vii) of the definition of “Good
Reason” in Exhibit A, in which case the Executive may cease performing his
duties at the time the Executive’s employment is terminated) and shall in any
event cease employment on the Termination Date, if any, arising from the
delivery of such Notice. If the Notice is given by the Company, then the
Executive may cease performing the Executive’s duties hereunder on the date of
receipt of the Notice of Termination, subject to the Executive’s rights
hereunder.
                         (iv) The recipient of any Notice of Termination shall
deliver in accordance with Section 22 written notice of any dispute relating to
such Notice of Termination to the party giving such Notice within fifteen days
after receipt thereof. After the expiration of such fifteen days, in the absence
of such notice of dispute, the contents of the Notice of Termination shall
become final and not subject to dispute.
Notwithstanding the foregoing, (a) if the Executive terminates the Executive’s
employment after a Change in Control without complying with this Section 12,
then the Executive will be deemed to have voluntarily terminated the Executive’s
employment other than for Good Reason and deemed to have delivered a written
Notice of Termination to that effect to the Company as of the date of such
termination and (B) if the Company terminates the Executive’s employment after a
Change in Control without complying with this Section 12, then the Company will
be deemed to have terminated the Executive’s employment other than by reason of
death, disability or Cause and the Company will be deemed to have delivered a
written Notice of Termination to that effect to the Executive as of the date of
such termination.
                    (b) If a Change in Control occurs and the Executive’s
employment with the Employer terminates (whether by the Company, the Executive
or otherwise) within 180 days prior to the Change in Control, then the Executive
may assert that such termination is a Covered Termination by sending a written
Notice of Termination to the Company at any time prior to the first anniversary
of the Change in Control in accordance with the procedures set forth in this
Section 12(b) and those set forth in Section 22. If the Executive asserts that
the Executive terminated the Executive’s employment for Good Reason or that the
Company terminated the Executive’s employment other than for disability or
Cause, then the Notice of Termination shall indicate in reasonable detail the
facts and circumstances alleged to provide a basis for such assertions. The
Company shall, in accordance with Section 22, give written notice of any dispute
relating to such Notice of Termination to the Executive within fifteen days
after receipt thereof. After the expiration of such fifteen days, in the absence
of such notice of dispute, the contents of the Notice of Termination shall
become final and not subject to dispute.
               13. Further Obligations of the Executive.
                    (a) Competition. The Executive agrees that, in the event of
any Covered Termination where the Executive is entitled to (and receives)
Accrued Benefits and the Termination Payment, the Executive shall not, for a
period of six months after the Termination Date, without the prior written
approval of the Company’s Board of Directors, engage in any Competitive
Activity.
                    (b) Confidentiality. During and following the Executive’s
employment by the Employer, the Executive shall hold in confidence and not
directly or indirectly disclose or use or copy or make lists of any confidential
information or proprietary data of the Company (including that of the Employer),
except to the extent authorized in writing by the Board of Directors of the
Company or required by any court or administrative agency, other than to an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of duties as
an executive of the Company or the Employer. Confidential information shall not
include any information known generally to the public or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that of the Company. All records, files,
documents and materials, or copies thereof, relating to the business of the
Company which the Executive shall prepare, or use, or come

6



--------------------------------------------------------------------------------



 



into contact with, shall be and remain the sole property of the Company and
shall be promptly returned to the Company upon termination of employment with
the Employer.
               14. Expenses and Interest. If, after the Effective Date, (i) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement, (ii) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, or (iii) any tax audit or proceeding is commenced that is
attributable in part to the application of Section 4999 of the Code, in any case
so long as the Executive is not acting in bad faith, then the Company shall
reimburse the Executive for any reasonable attorneys’ fees and necessary costs
and disbursements incurred as a result of such dispute, legal or arbitration
proceeding or tax audit or proceeding (“Expenses”), and prejudgment interest on
any money judgment or arbitration award obtained by the Executive calculated at
the rate of interest announced by Firstar Bank, Milwaukee, Wisconsin, from time
to time as its prime or base lending rate from the date that payments to the
Executive should have been made under this Agreement. Within ten days after the
Executive’s written request therefor, the Company shall pay to the Executive, or
such other person or entity as the Executive may designate in writing to the
Company, the Executive’s reasonable Expenses in advance of the final disposition
or conclusion of any such dispute, legal or arbitration proceeding.
               15. Payment Obligations Absolute. The Company’s obligation during
and after the Employment Period to pay the Executive the amounts and to make the
benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or anyone else. Except as provided in
Section 14, all amounts payable by the Company hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Company shall be
final, and the Company will not seek to recover all or any part of such payment
from the Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever.
               16. Successors.
                    (a) If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company. Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing, the date upon which such Sale of
Business becomes effective shall be deemed the Termination Date. In case of such
assignment by the Company and of assumption and agreement by such Person, as
used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 16 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person. The Executive shall, in the Executive’s discretion,
be entitled to proceed against any or all of such Persons, any Person which
theretofore was such a successor to the Company (as defined in the first
paragraph of this Agreement) and the Company (as so defined) in any action to
enforce any rights of the Executive hereunder. Except as provided in this
Subsection, this Agreement shall not be assignable by the Company. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.
                    (b) This Agreement and all rights of the Executive shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries. In the
event of the Executive’s death after a Covered Termination, all amounts payable
to the Executive under Sections 7, 8, 9, 10, 11 and 14 if the Executive had
lived shall be paid to the Executive’s heirs and representatives; provided,
however, that the foregoing shall not be construed to modify any terms of any
benefit plan of the Employer, as such terms are in effect on the Effective Date,
that expressly govern benefits under such plan in the event of the Executive’s
death.
               17. Severability. The provisions of this Agreement shall be
regarded as divisible, and if any of said provisions or any part hereof are
declared invalid or unenforceable by a court of competent jurisdiction, then the
validity and enforceability of the remainder of such provisions or parts hereof
and the applicability thereof shall not be affected thereby.

7



--------------------------------------------------------------------------------



 



               18. Amendment. This Agreement may not be amended or modified at
any time except by written instrument executed by the Company and the Executive.
               19. Withholding. The Employer shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided, that the amount so withheld shall not exceed the minimum
amount required to be withheld by law. The Employer shall be entitled to rely on
an opinion of nationally recognized tax counsel if any question as to the amount
or requirement of any such withholding shall arise.
               20. Certain Rules of Construction. No party shall be considered
as being responsible for the drafting of this Agreement for the purpose of
applying any rule construing ambiguities against the drafter or otherwise. No
draft of this Agreement shall be taken into account in construing this
Agreement. Any provision of this Agreement which requires an agreement in
writing shall be deemed to require that the writing in question be signed by the
Executive and an authorized representative of the Company.
               21. Governing Law; Resolution of Disputes. (a) This Agreement and
the rights and obligations hereunder shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin (excluding any
choice of law rules that may direct the application of the laws of another
jurisdiction) except that Section 21(b) shall be construed in accordance with
the Federal Arbitration Act if arbitration is chosen by the Executive as the
method of dispute resolution.
                    (b) Any dispute arising out of this Agreement shall, at the
Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (but subject to any evidentiary
standards set forth in this Agreement), in which case both parties shall be
bound by the arbitration award, or by litigation. Whether the dispute is to be
settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Milwaukee, Wisconsin or, at the Executive’s election, if the
Executive is no longer residing or working in the Milwaukee, Wisconsin
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Milwaukee, Wisconsin or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) that is closest to the Executive’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.
               22. Notice. Notices given pursuant to this Agreement shall be in
writing and shall be deemed given when actually received by the Executive or
actually received by the Company’s Secretary or any officer of the Company other
than the Executive. For purposes of the notice of dispute provided for under
Sections 12(a)(iv) and 12(b), notice is deemed given on the earlier of the date
when actually delivered to the recipient or when mailed. If mailed, such notices
shall be mailed by United States registered or certified mail, return receipt
requested, addressee only, postage prepaid, if to the Company, to Badger Meter,
Inc., Attention: Secretary (or, if the Executive is then Secretary, to the Chief
Executive Officer), 4545 West Brown Deer Road, Milwaukee, Wisconsin 53223, or if
to the Executive, at the address set forth below the Executive’s signature to
this Agreement, or to such other address as the party to be notified shall have
theretofore given to the other party in writing.
               23. Additional Payment. (a) If, notwithstanding the provisions of
Section 8(a)(ii), but subject to subsection (b), it is ultimately determined by
a court or pursuant to a final determination by the Internal Revenue Service
that any portion of Total Payments is subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any successor provision), then the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive after deduction of any Excise
Tax and any interest charges or penalties in respect of the imposition of such
Excise Tax (but not any federal, state or local income tax) on the Total
Payments, and any federal, state and local income tax and Excise Tax upon the
payment provided for by this Section 23 shall be equal to the Total Payments.
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rates of
taxation in the state and locality of the Executive’s domicile for income tax
purposes on the date the Gross-Up Payment is made, net of the maximum reduction
in federal income taxes that could be obtained from deduction of such state and
local taxes.
                    (b) If legislation is enacted that would require the
Company’s shareholders to approve this Agreement, prior to a Change in Control,
due solely to the provision contained in subsection (a) of this Section 23, then

8



--------------------------------------------------------------------------------



 



                         (i) from and after such time as shareholder approval
would be required, until shareholder approval is obtained as required by such
legislation, subsection (a) shall be of no force and effect;
                         (ii) if the Company seeks shareholder approval of any
other agreement providing similar benefits to any other executive of the
Company, then the Company shall seek shareholder approval of this Agreement at
the same shareholders’ meeting or meetings at which the shareholders consider
any such other agreement; and
                         (iii) the Company and the Executive shall use their
best efforts to consider and agree in writing upon an amendment to this
Section 23 such that, as amended, this Subsection would provide the Executive
with the benefits intended to be afforded to the Executive by subsection (a)
without requiring shareholder approval.
               24. No Waiver. The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to terminate employment for Good
Reason, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
               25. Headings. The headings herein contained are for reference
only and shall not affect the meaning or interpretation of any provision of this
Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

                          BADGER METER, INC.        
 
                   
 
  By:                
 
  Attest:  
 
           
 
     
 
                EXECUTIVE          
 
                   
 
          (SEAL)                          
 
                   
 
  Name:                
 
     
 
   Address:        
 
             
 
   
 
                   
 
             
 
   

Exhibit A
CERTAIN DEFINED TERMS
For purposes of this Agreement,
          (a) Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.
          (b) Accrued Benefits. The term “Accrued Benefits” shall include the
following amounts, payable as described herein: (i) all base salary for the time
period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Company and its
Affiliates for the time period ending with the Termination Date; (iii) any and
all other cash earned through the Termination Date and deferred at the election
of the Executive or pursuant to any deferred compensation plan then in effect;
(iv) notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, a lump sum amount, in cash, equal to the sum of
(A) any bonus or incentive compensation that has been allocated or awarded to
the Executive for a fiscal year or other measuring period under the plan that
ends prior to the Termination Date but has not yet been paid (pursuant to
Section 5(f) or otherwise) and (B) a pro rata portion to the Termination Date of
the aggregate value of all contingent bonus or incentive compensation awards to
the Executive for all uncompleted periods under the plan calculated as to each
such award as if the Goals with respect to such bonus or incentive compensation
award had been attained; and (v) all other payments and benefits to which the
Executive (or in the event of the Executive’s death, the Executive’s surviving
spouse or other beneficiary) may be entitled as compensatory fringe benefits or
under the terms of any benefit plan of the Employer, including severance
payments under the Employer’s severance policies and practices in the form most
favorable to the Executive that were in effect at any time during the 180-day
period prior to the Effective Date. Payment of Accrued Benefits shall be made in
accordance with the

9



--------------------------------------------------------------------------------



 



Employer’s prevailing practice with respect to clauses (i) and (ii) or, with
respect to clauses (iii), (iv) and (v), pursuant to the terms of the benefit
plan or practice establishing such benefits, but in any event not later than ten
business days after the Termination Date.
          (c) Affiliate and Associate. The terms “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule 12b-2 of the
General Rules and Regulations of the Act.
          (d) Annual Cash Compensation. The term “Annual Cash Compensation”
shall mean the sum of (A) the Executive’s Annual Base Salary, plus (B) the
highest of (1) the highest annual bonus or incentive compensation award earned
by the Executive under any cash bonus or incentive compensation plan of the
Company or any of its Affiliates during the three complete fiscal years of the
Company immediately preceding the Termination Date or, if more favorable to the
Executive, during the three complete fiscal years of the Company immediately
preceding the Effective Date; (2) the Executive’s bonus or incentive
compensation Targeted Bonus for the fiscal year in which the Termination Date
occurs; or (3) the highest average annual bonus and/or incentive compensation
earned during the three complete fiscal years of the Company immediately
preceding the Termination Date (or, if more favorable to the Executive, during
the three complete fiscal years of the Company immediately preceding the
Effective Date) under any cash bonus or incentive compensation plan of the
Company or any of its Affiliates by the group of executives of the Company and
its Affiliates participating under such plan during such fiscal years at a
status or position comparable to that at which the Executive participated or
would have participated pursuant to the Executive’s most senior position at any
time during the 180 days preceding the Effective Date or thereafter until the
Termination Date.
          (e) Cause. The Company may terminate the Executive’s employment after
the Effective Date for “Cause” only if the conditions set forth in paragraphs
(i) and (ii) have been met and the Company otherwise complies with this
Agreement:
               (i) (A) The Executive has committed any act of fraud,
embezzlement or theft in connection with the Executive’s duties as an Executive
or in the course of employment with the Company and/or its subsidiaries; (B) the
Executive has willfully and continually failed to perform substantially the
Executive’s duties with the Company or any of its Affiliates (other than any
such failure resulting from incapacity due to physical or mental illness or
injury, regardless of whether such illness or injury is job-related) for an
appropriate period, which shall not be less than 30 days, after the Chief
Executive Officer of the Company (or, if the Executive is then Chief Executive
Officer, the Board) has delivered a written demand for performance to the
Executive that specifically identifies the manner in which the Chief Executive
Officer (or the Board, as the case may be) believes the Executive has not
substantially performed the Executive’s duties; (C) the Executive has willfully
engaged in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company; (D) the Executive has willfully and
wrongfully disclosed any trade secret or other confidential information of the
Company or any of its Affiliates; or (E) the Executive has engaged in any
Competitive Activity; and in any such case the act or omission shall have been
determined by the Board to have been materially harmful to the Company and its
subsidiaries taken as a whole.
     For purposes of this provision, (1) no act or failure to act on the part of
the Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company and
(2) any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.
               (ii) (A) The Company terminates the Executive’s employment by
delivering a Notice of Termination to the Executive, (B) prior to the time the
Company has terminated the Executive’s employment pursuant to a Notice of
Termination, the Board, by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board, has adopted a resolution finding
that the Executive was guilty of conduct set forth in this definition of Cause,
and specifying the particulars thereof in detail, at a meeting of the Board
called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board) and (C) the
Company delivers a copy of such resolution to the Executive with the Notice of
Termination at the time the Executive’s employment is terminated.
In the event of a dispute regarding whether the Executive’s employment has been
terminated for Cause, no claim by the Company that the Company has terminated
the Executive’s employment for Cause in accordance with this Agreement shall be
given effect unless the Company establishes by clear and convincing evidence
that the Company has complied with the requirements of this Agreement to
terminate the Executive’s employment for Cause.

10



--------------------------------------------------------------------------------



 



          (f) Change in Control. A “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
               (i) any Person (other than Excluded Persons, as defined below) is
or becomes the “Beneficial Owner” (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates after July 31, 1999 pursuant to
express authorization by the Board that refers to this exception and not
including securities of the Company subject to proxies held by such Person, but
including securities of the Company subject to exercisable options held by such
Person) representing 15% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company’s then
outstanding voting securities. “Excluded Persons” shall mean (A) the Company;
(B) any subsidiary of the Company; (C) any employee benefit plan of the Company
or any subsidiary of the Company (collectively, “Employee Benefit Plans”);
(D) any entity holding securities for or pursuant to the terms of any Employee
Benefit Plans; (E) any trustee, administrator or fiduciary of any Employee
Benefit Plans in their capacities as such; (F) an underwriter temporarily
holding securities pursuant to an offering of such securities; (G) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company;
and (H) any Person who has reported or is required to report their ownership on
Schedule 13G under the Act (or any comparable or successor report) or on
Schedule 13D under the Act (or any comparable or successor report), which
Schedule 13D does not disclose pursuant to Item 4 thereto (or any comparable
successor item or section) an intent, or reserve the right, to engage in a
control transaction, any contested solicitation for the election of directors or
any of the other actions specified in Item 4 thereto (or any comparable
successor item or section), who inadvertently becomes the Beneficial Owner of
15% or more of either the then outstanding shares of common stock of the Company
or the combined voting power of the Company’s then outstanding voting securities
and, within ten business days of being requested by the Company to advise it
regarding the same, certifies to the Company that such Person acquired 15% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities
inadvertently and who or which, together with all Affiliates and Associates,
thereafter does not acquire additional shares of common stock or voting
securities of the Company while the Beneficial Owner of 15% or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding voting securities; provided,
however, that if the Person requested to so certify fails to do so within ten
business days or breaches or violates such certification, then such Person shall
cease to be an Excluded Person immediately after such ten business day period or
such breach or violation; or
               (ii) the following individuals cease for any reason to constitute
a majority of the number of directors then serving: individuals who, on July 31,
1999, constituted the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company, as such terms are used in
Rule 14a-11 of Regulation 14A under the Act) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on July 31, 1999 or whose appointment, election or
nomination for election was previously so approved; or
               (iii) the shareholders of the Company approve a merger,
consolidation or share exchange of the Company with any other corporation or
approve the issuance of voting securities of the Company in connection with a
merger, consolidation or share exchange of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (A) a merger, consolidation or share exchange which
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 31, 1999 pursuant to express authorization
by the Board that refers to this exception) representing 20% or more of either
the then outstanding shares of common stock of the Company or the combined
voting power of the Company’s then outstanding voting securities; or
               (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a

11



--------------------------------------------------------------------------------



 



sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least 75% of the combined voting power of the voting
securities of which are owned by Persons in substantially the same proportions
as their ownership of the Company immediately prior to such sale.
     Notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets or voting securities of the
Company immediately following such transaction or series of transactions.
          (g) Code. The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof.
          (h) Competitive Activity. The Executive shall engage in a “Competitive
Activity” if the Executive participates in the management of, is employed by or
owns any interest in any business enterprise at a location within the United
States that engages in substantial competition with the Company or its
subsidiaries, where such enterprise’s revenues from any competitive activities
amount to 10% or more of such enterprise’s consolidated net revenues and sales
for its most recently completed fiscal year; provided, however, that owning
stock or other securities of a competitor amounting to less than five percent of
the outstanding capital stock of such competitor shall not be a “Competitive
Activity”.
          (i) Covered Termination. The term “Covered Termination” means any
termination of the Executive’s employment during the Employment Period where the
Termination Date or the date Notice of Termination is delivered is any date on
or prior to the end of the Employment Period.
          (j) Effective Date. The term “Effective Date” shall mean the first
date on which a Change in Control occurs. Anything in this Agreement to the
contrary notwithstanding, if (i) a Change in Control occurs, (ii) the
Executive’s employment with the Employer terminates (whether by the Company, the
Executive or otherwise) within 180 days prior to the Change in Control and (iii)
it is reasonably demonstrated by the Executive that (A) any such termination of
employment by the Employer (1) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (2) otherwise arose
in connection with or in anticipation of a Change in Control, or (B) any such
termination of employment by the Executive took place subsequent to the
occurrence of an event described in clause (ii), (iii), (iv) or (v) of the
definition of “Good Reason” which event (1) occurred at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(2) otherwise arose in connection with or in anticipation of a Change in
Control, then for all purposes of this Agreement the term “Effective Date” shall
mean the day immediately prior to the date of such termination of employment.
          (k) Employer. The term “Employer” means the Company and/or any
subsidiary of the Company that employed the Executive immediately prior to the
Effective Date.
          (l) Good Reason. The Executive shall have a “Good Reason” for
termination of employment on or after the Effective Date if the Executive
determines in good faith that any of the following events has occurred:
               (i) any breach of this Agreement by the Company, including
specifically any breach by the Company of its agreements contained in Section 5,
Section 6, Section 8(a) or Section 16(a), other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith that the Company remedies
promptly after receipt of notice thereof given by the Executive;
               (ii) any reduction in the Executive’s base salary, percentage of
base salary available as incentive compensation or bonus opportunity or
benefits, in each case relative to those most favorable to the Executive in
effect at any time during the 180-day period prior to the Effective Date or, to
the extent more favorable to the Executive, those in effect after the Effective
Date;
               (iii) a material adverse change, without the Executive’s prior
written consent, in the Executive’s working conditions or status with the
Company or the Employer from such working conditions or status in effect during
the 180-day period prior to the Effective Date or, to the extent more favorable
to the Executive, those in effect after the Effective Date, including but not
limited to (A) a material change in the nature or scope of the Executive’s
titles, authority, powers, functions, duties, reporting requirements or
responsibilities, or (B) a material reduction in the level

12



--------------------------------------------------------------------------------



 



of support services, staff, secretarial and other assistance, office space and
accoutrements, but excluding for this purpose an isolated, insubstantial and
inadvertent event not occurring in bad faith that the Company remedies promptly
after receipt of notice thereof given by the Executive;
               (iv) the relocation of the Executive’s principal place of
employment to a location more than 35 miles from the Executive’s principal place
of employment on the date 180 days prior to the Effective Date;
               (v) the Employer requires the Executive to travel on Employer
business to a materially greater extent than was required during the 180 day
period prior to the Effective Date;
               (vi) failure by the Company to obtain the agreement referred to
in Section 16(a) as provided therein; or
               (vii) the Company or the Employer terminates the Executive’s
employment after a Change in Control without delivering a Notice of Termination
in accordance with Section 12;
provided that (A) any such event occurs following the Effective Date or (B) in
the case of any event described in clauses (ii), (iii), (iv) or (v) above, such
event occurs on or prior to the Effective Date under circumstances described in
clause (iii)(B)(1) or (iii)(B)(2) of the definition of “Effective Date.” In the
event of a dispute regarding whether the Executive terminated the Executive’s
employment for “Good Reason” in accordance with this Agreement, no claim by the
Company that such termination does not constitute a Covered Termination shall be
given effect unless the Company establishes by clear and convincing evidence
that such termination does not constitute a Covered Termination. Any election by
the Executive to terminate the Executive’s employment for Good Reason shall not
be deemed a voluntary termination of employment by the Executive for purposes of
any other employee benefit or other plan.
     The Executive shall be deemed to have “Good Reason” for termination of
employment as described above, only if the Executive shall, within thirty
(30) days after first becoming aware of the circumstances giving rise to Good
Reason, deliver a Notice of Termination for Good Reason to the Board of
Directors of the Company, and the Company thereafter fails to cure the
circumstances giving rise to Good Reason within thirty (30) days following its
receipt of the Executive’s Notice of Termination for Good Reason.
          (m) Normal Retirement Date. The term “Normal Retirement Date” means
the date the Executive reaches “Normal Retirement Age” as defined in the Badger
Meter Pension Plan as in effect on the date hereof, or the corresponding date
under any successor plan of the Employer as in effect on the Effective Date.
          (n) Notice of Termination. The term “Notice of Termination” means a
written notice as contemplated by Section 12.
          (o) Person. The term “Person” shall have the meaning given in
Section 3(a)(9) of the Act, as modified and used in Sections 13(d) and 14(d)
thereof.
          (p) Termination Date. Except as otherwise provided in Section 9(b),
Section 12 and Section 16(a), the term ”Termination Date” means (i) if the
Executive’s employment is terminated by the Executive’s death, the date of
death; (ii) if the Executive’s employment is terminated by reason of voluntary
early retirement, as agreed in writing by the Company and the Executive, the
date of such early retirement that is set forth in such written agreement;
(iii) if the Executive’s employment is terminated for purposes of this Agreement
by reason of disability pursuant to Section 11, thirty days after the Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive voluntarily (other than for Good Reason) or by the Company for Cause,
the date the Notice of Termination is given; and (v) if the Executive’s
employment is terminated by the Company (other than for Cause or by reason of
disability pursuant to Section 11) or by the Executive for Good Reason, thirty
days after the Notice of Termination is given. Notwithstanding the foregoing,
          (A) If the Executive shall in good faith give a Notice of Termination
for Good Reason and the Company notifies the Executive that a dispute exists
concerning the termination within the fifteen-day period following receipt
thereof, then the Executive may elect to continue the Executive’s employment
during such dispute and the Termination Date shall be determined under this
paragraph. If the Executive so elects and it is thereafter determined that the
Executive terminated the Executive’s employment for Good Reason in accordance
with this Agreement, then the

13



--------------------------------------------------------------------------------



 



Termination Date shall be the earlier of (1) the date on which the dispute is
finally determined, either (x) by mutual written agreement of the parties or
(y) in accordance with Section 21 or (2) the date of the Executive’s death. If
the Executive so elects and it is thereafter determined that the Executive did
not terminate the Executive’s employment for Good Reason in accordance with this
Agreement, then the employment of the Executive hereunder shall continue after
such determination as if the Executive had not delivered the Notice of
Termination asserting Good Reason and there shall be no Termination Date arising
out of such Notice. In either case, this Agreement continues, until the
Termination Date, if any, as if the Executive had not delivered the Notice of
Termination except that, if it is finally determined that the Executive
terminated the Executive’s employment for Good Reason in accordance with this
Agreement, then the Executive shall in no case be denied the benefits described
in Section 8 (including a Termination Payment) based on events occurring after
the Executive delivered the Executive’s Notice of Termination.
          (B) If an opinion is required to be delivered pursuant to
Section 8(a)(ii) and such opinion shall not have been delivered, then the
Termination Date shall be the date on which such opinion is delivered.
          (C) Except as provided in paragraph (A) above, if the party receiving
the Notice of Termination notifies the other party that a dispute exists
concerning the termination within the fifteen-day period following receipt
thereof and it is finally determined that termination of the Executive’s
employment for the reason asserted in such Notice of Termination was not in
accordance with this Agreement, then (1) if such Notice was delivered by the
Executive, then the Executive will be deemed to have voluntarily terminated the
Executive’s employment other than for Good Reason by means of such Notice and
(2) if delivered by the Company, then the Company will be deemed to have
terminated the Executive’s employment other than by reason of death, disability
or Cause by means of such Notice.

14